Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements (IDS) submitted on 03/22/2021 and  11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 7-9, 11, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Du (U.S. Publication No. 20190108692) in view of Hattab (U.S. Patent  No. 10286923).
Regarding claim 1:
Du teaches:
A control method of an unmanned vehicle, comprising: detecting vibration information and running attitude information of the unmanned vehicle; (“FIG. 1, consistent with embodiments disclosed herein, schematically shows a vehicle 10 disposed on a ground surface 11 and including a plurality of subsystems 30 that are associated with vehicle operation, and a vibration-based monitoring system 20 that includes one or multiple sensors 40 that are disposed on-vehicle to monitor noise and/or vibration, and communicate with a monitoring controller 42.” [0026]; here it shows vibration sensors. “The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers.” [0034]; here it shows that the sensors can include inertial sensors for gathering running attitude information.)
determining a condition of the unmanned vehicle according to the vibration information, the running attitude information and a running status of the unmanned vehicle, (“The chassis system 26 preferably includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states, and, in one embodiment, a plurality of devices for dynamically controlling a vehicle suspension. The vehicle motion states preferably include, e.g., vehicle speed, steering angle of the steerable front wheels, and yaw rate. The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers. The chassis system 26 estimates the vehicle motion states, such as longitudinal speed, yaw-rate and lateral speed, and estimates lateral offset and heading angle of the vehicle 10. The measured yaw rate is combined with steering angle measurements to estimate the vehicle state of lateral speed. The longitudinal speed may be determined based upon signal inputs from wheel speed sensors arranged to monitor each of the front wheels and rear wheels. Signals associated with the vehicle motion states that can be communicated to and monitored by other vehicle control systems for vehicle control and operation.” [0034]; here it shows onboard sensors being used to detect a vehicle motion state (a running status of the vehicle) using running attitude information (inertial sensor data). “FIG. 2 schematically shows a routine 200 that is executed as part of the vibration-based monitoring system 20, and is associated with operation of an embodiment of the vehicle 10 that is described with reference to FIG. 1, including one or a plurality of subsystems 30, and one or multiple noise/vibration sensors 40 that communicate with the monitoring controller 42. The routine 200 includes a process to detect and isolate a fault associated with one of the aforementioned subsystems 30 that includes determining a correlation between an observed vibration signature and a vibration fault signature for a fault associated with the subsystem.” [0058]; here it shows that a fault, i.e., condition of the unmanned vehicle, can be detected using the vibration and sensor data.)
wherein the running status of the unmanned vehicle comprises a stop status and a driving status; (“The chassis system 26 preferably includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states” [0034]; here it shows that any vehicle motion states can be monitored and detected, i.e. stop status or drive status)
Du does not specifically teach, however Hattab teaches:
controlling the unmanned vehicle according to an abnormal condition coping strategy when the condition of the unmanned vehicle is abnormal. (“the autonomous vehicle controller 125 compares the wheel vibration signals to thresholds. If the vibration of one or more wheels exceeds the threshold, the autonomous vehicle controller 125 is programmed to set a flag indicating excessive (or abnormal) tire vibration. Setting a flag may include setting a diagnostic trouble code. The autonomous vehicle controller 125 may be further programmed to take another action such as presenting an alert inside the host vehicle 100, selecting a minimum risk condition event, or the like. Minimum risk condition events may include autonomously operating the host vehicle 100 to pull over to the side of the road, stop in the lane, or travel to a service station.” [Column 5 line 64- Column 6 line 19])
Du and Hattab are analogous art because they are in the same field of art, control methods involving vibrational fault monitoring. It would have been obvious at the time of filing, to modify the method of Du to include the functionality of Hattab in order to control the vehicle according to an abnormal coping strategy when a fault is detected. The teaching suggestion/motivation to combine is that it would lead to a more efficient detecting/correcting of a fault due to vibration from different vehicle components. 

Regarding claim 2:
Du in view of Hattab teach all of the limitations of claim 1.
Du further teaches:
determining the running status of the unmanned vehicle according to the running attitude information and a system instruction for indicating a designated running status of the unmanned vehicle. ((“The chassis system 26 preferably includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states, and, in one embodiment, a plurality of devices for dynamically controlling a vehicle suspension. The vehicle motion states preferably include, e.g., vehicle speed, steering angle of the steerable front wheels, and yaw rate. The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers. The chassis system 26 estimates the vehicle motion states, such as longitudinal speed, yaw-rate and lateral speed, and estimates lateral offset and heading angle of the vehicle 10. The measured yaw rate is combined with steering angle measurements to estimate the vehicle state of lateral speed. The longitudinal speed may be determined based upon signal inputs from wheel speed sensors arranged to monitor each of the front wheels and rear wheels. Signals associated with the vehicle motion states that can be communicated to and monitored by other vehicle control systems for vehicle control and operation.” [0034]; here it shows onboard sensors being used to detect a vehicle motion state (system instruction indicating a running status of the vehicle) using running attitude information (inertial sensor data).)

Regarding claim 4:
Du in view of Hattab teach all of the limitations of claim 1.
Du further teaches:
wherein the determining condition of the unmanned vehicle according to the vibration information, the running attitude information and the running status of the unmanned vehicle, comprises: determining the condition of the unmanned vehicle by comparing the vibration information with the running attitude information when the unmanned vehicle is in the driving status. (“A process for frequency correlation is described with reference to FIG. 3, and includes a process to determine if there is a frequency correlation between vibration caused by a fault associated with one of the vehicle subsystems 30 and one of the recorded noise/vibration levels from the on-vehicle noise/vibration sensors 40. This process to determine the frequency correlation includes determining a subsystem fault frequency, preferably off-line, and comparing the subsystem fault frequency with the recorded noise/vibration levels from the on-vehicle noise/vibration sensors 40.” [0065])

Regarding claim 7:
Du in view of Hattab teaches all of the limitations of claim 1.
Hattab further teaches:
wherein the abnormal condition coping strategy comprises at least one of: controlling an alarm on the unmanned vehicle to give an alarm; controlling the unmanned vehicle to avoid; controlling the unmanned vehicle to run in a curve; controlling the unmanned vehicle to accelerate; or controlling the unmanned vehicle to run to a designated station. (“the autonomous vehicle controller 125 compares the wheel vibration signals to thresholds. If the vibration of one or more wheels exceeds the threshold, the autonomous vehicle controller 125 is programmed to set a flag indicating excessive (or abnormal) tire vibration. Setting a flag may include setting a diagnostic trouble code. The autonomous vehicle controller 125 may be further programmed to take another action such as presenting an alert inside the host vehicle 100, selecting a minimum risk condition event, or the like. Minimum risk condition events may include autonomously operating the host vehicle 100 to pull over to the side of the road, stop in the lane, or travel to a service station.” [Column 5 line 64- Column 6 line 19])
Du and Hattab are analogous art because they are in the same field of art, control methods involving vibrational fault monitoring. It would have been obvious at the time of filing, to modify the method of Du to include the functionality of Hattab in order to control the vehicle according to an abnormal coping strategy when a fault is detected. The teaching suggestion/motivation to combine is that it would lead to a more efficient detecting/correcting of a fault due to vibration from different vehicle components. 

Regarding claim 8: 
Du in view of Hattab teaches all of the limitations of claim 7.
Hattab further teaches:
wherein the controlling the unmanned vehicle according to the abnormal condition coping strategy when the condition of the unmanned vehicle is abnormal, comprises: determining the abnormal condition coping strategy by a controller of the unmanned vehicle, and controlling the unmanned vehicle according to the abnormal condition coping strategy; or receiving an instruction generated according to the abnormal condition coping strategy by the controller of the unmanned vehicle, and controlling the unmanned vehicle based on the instruction. (“the autonomous vehicle controller 125 compares the wheel vibration signals to thresholds. If the vibration of one or more wheels exceeds the threshold, the autonomous vehicle controller 125 is programmed to set a flag indicating excessive (or abnormal) tire vibration. Setting a flag may include setting a diagnostic trouble code. The autonomous vehicle controller 125 may be further programmed to take another action such as presenting an alert inside the host vehicle 100, selecting a minimum risk condition event, or the like. Minimum risk condition events may include autonomously operating the host vehicle 100 to pull over to the side of the road, stop in the lane, or travel to a service station.” [Column 5 line 64- Column 6 line 19]; here it shows a controller detecting a fault and instructing the vehicle to take a minimum risk condition event to counter the fault.)

Regarding claim 9:
Du in view of Hattab teaches all of the limitations of claim 7.
Du further teaches:
determining the abnormal condition coping strategy according to weather information, a road condition, a surrounding environment, and a scene of the unmanned vehicle. (“the concepts described herein may be employed to identify a root cause of a vehicle abnormal noise or vibration using vehicle function signals, and may provide a fast and accurate diagnostic capability for noise or vibration issues. The concepts further provide prognostic capability related to issues in which on-vehicle noise and/or vibration is a precursor. The concepts further include a capability to filter unrelated noise using available environmental information that is perceived, e.g. towing, load, traffic, wind or road conditions.” [0073])

Regarding claim 11: 
Du teaches:
A vibration sensor configured to detect vibration information of the unmanned vehicle; (“FIG. 1, consistent with embodiments disclosed herein, schematically shows a vehicle 10 disposed on a ground surface 11 and including a plurality of subsystems 30 that are associated with vehicle operation, and a vibration-based monitoring system 20 that includes one or multiple sensors 40 that are disposed on-vehicle to monitor noise and/or vibration, and communicate with a monitoring controller 42.” [0026]; here it shows vibration sensors.)
an inertial sensor configured to detect running attitude information of the unmanned vehicle; (“The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers.” [0034]; here it shows that the sensors can include inertial sensors for gathering running attitude information.)
a controller electrically connected to the vibration sensor and the inertial sensor respectively, and configured to: determine a condition of the unmanned vehicle according to the vibration information, the running attitude information and a running status of the unmanned vehicle, (“The chassis system 26 preferably includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states, and, in one embodiment, a plurality of devices for dynamically controlling a vehicle suspension. The vehicle motion states preferably include, e.g., vehicle speed, steering angle of the steerable front wheels, and yaw rate. The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers. The chassis system 26 estimates the vehicle motion states, such as longitudinal speed, yaw-rate and lateral speed, and estimates lateral offset and heading angle of the vehicle 10. The measured yaw rate is combined with steering angle measurements to estimate the vehicle state of lateral speed. The longitudinal speed may be determined based upon signal inputs from wheel speed sensors arranged to monitor each of the front wheels and rear wheels. Signals associated with the vehicle motion states that can be communicated to and monitored by other vehicle control systems for vehicle control and operation.” [0034]; here it shows onboard sensors being used to detect a vehicle motion state (a running status of the vehicle) using running attitude information (inertial sensor data). “FIG. 2 schematically shows a routine 200 that is executed as part of the vibration-based monitoring system 20, and is associated with operation of an embodiment of the vehicle 10 that is described with reference to FIG. 1, including one or a plurality of subsystems 30, and one or multiple noise/vibration sensors 40 that communicate with the monitoring controller 42. The routine 200 includes a process to detect and isolate a fault associated with one of the aforementioned subsystems 30 that includes determining a correlation between an observed vibration signature and a vibration fault signature for a fault associated with the subsystem.” [0058]; here it shows that a fault can be detected by a monitoring controller using the vibration and sensor data.)
wherein the running status of the unmanned vehicle comprises a stop status and a driving status; (“The chassis system 26 preferably includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states” [0034]; here it shows that any vehicle motion states can be monitored and detected, i.e. stop status or drive status)
Du does not specifically teach, however Hattab teaches:
control the unmanned vehicle according to an abnormal condition coping strategy when the condition of the unmanned vehicle is abnormal. (“the autonomous vehicle controller 125 compares the wheel vibration signals to thresholds. If the vibration of one or more wheels exceeds the threshold, the autonomous vehicle controller 125 is programmed to set a flag indicating excessive (or abnormal) tire vibration. Setting a flag may include setting a diagnostic trouble code. The autonomous vehicle controller 125 may be further programmed to take another action such as presenting an alert inside the host vehicle 100, selecting a minimum risk condition event, or the like. Minimum risk condition events may include autonomously operating the host vehicle 100 to pull over to the side of the road, stop in the lane, or travel to a service station.” [Column 5 line 64- Column 6 line 19])
Du and Hattab are analogous art because they are in the same field of art, control methods involving vibrational fault monitoring. It would have been obvious at the time of filing, to modify the method of Du to include the functionality of Hattab in order to control the vehicle according to an abnormal coping strategy when a fault is detected. The teaching suggestion/motivation to combine is that it would lead to a more efficient detecting/correcting of a fault due to vibration from different vehicle components. 

Regarding claim 13:
Du in view of Hattab teaches all of the limitations of claim 11.
Du further teaches:
determining the condition of the unmanned vehicle by comparing the vibration information with the running attitude information when the unmanned vehicle is in the driving status. (“A process for frequency correlation is described with reference to FIG. 3, and includes a process to determine if there is a frequency correlation between vibration caused by a fault associated with one of the vehicle subsystems 30 and one of the recorded noise/vibration levels from the on-vehicle noise/vibration sensors 40. This process to determine the frequency correlation includes determining a subsystem fault frequency, preferably off-line, and comparing the subsystem fault frequency with the recorded noise/vibration levels from the on-vehicle noise/vibration sensors 40.” [0065])

Regarding claim 16:
Du in view of Hattab teaches all of the limitations of claim 11.
wherein the abnormal condition coping strategy comprises at least one of: controlling an alarm on the unmanned vehicle to give an alarm; controlling the unmanned vehicle to avoid; controlling the unmanned vehicle to run in a curve; controlling the unmanned vehicle to accelerate; or controlling the unmanned vehicle to run to a designated station. (“the autonomous vehicle controller 125 compares the wheel vibration signals to thresholds. If the vibration of one or more wheels exceeds the threshold, the autonomous vehicle controller 125 is programmed to set a flag indicating excessive (or abnormal) tire vibration. Setting a flag may include setting a diagnostic trouble code. The autonomous vehicle controller 125 may be further programmed to take another action such as presenting an alert inside the host vehicle 100, selecting a minimum risk condition event, or the like. Minimum risk condition events may include autonomously operating the host vehicle 100 to pull over to the side of the road, stop in the lane, or travel to a service station.” [Column 5 line 64- Column 6 line 19])
Du and Hattab are analogous art because they are in the same field of art, control methods involving vibrational fault monitoring. It would have been obvious at the time of filing, to modify the method of Du to include the functionality of Hattab in order to control the vehicle according to an abnormal coping strategy when a fault is detected. The teaching suggestion/motivation to combine is that it would lead to a more efficient detecting/correcting of a fault due to vibration from different vehicle components. 

Regarding claim 17:
Du in view of Hattab teach all of the limitations of claim 16.
Du further teaches:
determining the abnormal condition coping strategy according to weather information, a road condition, a surrounding environment, and a scene of the unmanned vehicle. (“the concepts described herein may be employed to identify a root cause of a vehicle abnormal noise or vibration using vehicle function signals, and may provide a fast and accurate diagnostic capability for noise or vibration issues. The concepts further provide prognostic capability related to issues in which on-vehicle noise and/or vibration is a precursor. The concepts further include a capability to filter unrelated noise using available environmental information that is perceived, e.g. towing, load, traffic, wind or road conditions.” [0073])

Regarding claim 19:
Du in view of Hattab teaches all of the limitations of claim 11.
Du further teaches:
determine the running status of the unmanned vehicle according to the running attitude information and a system instruction for indicating a designated running status of the unmanned vehicle. ((“The chassis system 26 preferably includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states, and, in one embodiment, a plurality of devices for dynamically controlling a vehicle suspension. The vehicle motion states preferably include, e.g., vehicle speed, steering angle of the steerable front wheels, and yaw rate. The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers. The chassis system 26 estimates the vehicle motion states, such as longitudinal speed, yaw-rate and lateral speed, and estimates lateral offset and heading angle of the vehicle 10. The measured yaw rate is combined with steering angle measurements to estimate the vehicle state of lateral speed. The longitudinal speed may be determined based upon signal inputs from wheel speed sensors arranged to monitor each of the front wheels and rear wheels. Signals associated with the vehicle motion states that can be communicated to and monitored by other vehicle control systems for vehicle control and operation.” [0034]; here it shows onboard sensors being used to detect a vehicle motion state (system instruction indicating a running status of the vehicle) using running attitude information (inertial sensor data).)

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Du (U.S. Publication No. 20190108692) in view of Hattab (U.S. Patent No. 10286923) in view of Fu (U.S. Publication No. 20170006225).
Regarding claim 10:
Du in view of Hattab teach all of the limitations of claim 1.
Fu teaches:
recording time when the unmanned vehicle has an abnormal condition, and sending the time when the unmanned vehicle has the abnormal condition, video information within a set period before the abnormal condition to a server. (“the electronic device may keep performing video recording and positioning. If so, a possible car crash may have occurred, and the electronic device may trigger a car crash scenario (Step S2306). The procedures to be triggered in the car crash scenario may be set by the user via the driving mode preference setting. For example, the electronic device generates a warning message to warn the user (Step S2308). The electronic device may generate the warning message via its speaker 284/760, LED 286/770 or vibrator 780/880, as discussed above. The electronic device may also store recorded video data and recorded positioning data in the memory unit 716 or the non-volatile memory unit 294, or automatically transmit recorded video data and recorded positioning data to a server. The electronic device may transmit recorded video data and recorded positioning data via the data transmitting unit 715/815.” [0092])
Du, Hattab, and Fu are analogous art because they are in the same field of art, vehicle control systems. It would have been obvious to one of ordinary skill in the art, to modify the method taught by Du in view of Hattab to further include the functionality of Fu in order to send recorded video information to a server when a vehicle is in an abnormal condition. The teaching suggestion/motivation to combine is that it would increase the reliability of safety when operating under an abnormal coping strategy.
Allowable Subject Matter
Claims 3, 5, 6, 12, 14, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664